IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT WILLIAM WING,                  NOT FINAL UNTIL TIME EXPIRES TO
FORMER HUSBAND,                       FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D14-1494
v.

MONICA D'ARCIO WING,
FORMER WIFE,

      Appellee.


_____________________________/

Opinion filed July 9, 2015.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Brian P. North, Mary Esther, for Appellant.

Corrine A. Bylund of Zisser, Brown, Nowlis, & Cabrey, P.A., Jacksonville, for
Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, MARSTILLER, and BILBREY, JJ., CONCUR.